MIHALAKOS, J.,
dissenting. I respectfully dissent. The primary issue in this appeal is whether the court improperly suspended the defendant’s alimony payments. The defendant argues that the trial court lacked authority to suspend his alimony payments under the circumstances of this case. There is no provision in any Connecticut statute that permits suspension of alimony *637payments other than General Statutes § 46b-86 (b),1 commonly called the “cohabitation statute.” Clearly, cohabitation is not an issue in this case. The only other statute that addresses a change in alimony payments is General Statutes § 46b-86 (a), which provides in relevant part: “Unless and to the extent that the decree precludes modification, any final order for the periodic payment of permanent alimony or support . . . may at any time thereafter be continued, set aside, altered or modified by said court upon a showing of a substantial change in circumstances of either party . . . .” There is no reference to “suspension” in § 46b-86 (a). The statute is clear and unambiguous. If the legislature had intended to provide for suspension of alimony payments as a measure of relief under § 46b-86 (a), it could have done so.
The resolution of this issue requires us to interpret the statutory language in light of the purpose and policy behind the enactment. Section 46b-86 (a) permits modification upon a showing of a substantial change of circumstances. To permit a modification in payments, but to continue the obligation to pay the accumulated arrearage to some time in the future, would defeat the purpose and necessity of requiring a “substantial change in circumstances.” If the legislature had so intended, it would have used the term “suspension” in § 46b-86 (a). Furthermore, the plaintiff has not provided *638this court with any authority or case law to support the suspension of alimony under § 46b-86 (a). The plaintiffs reliance on Lasprogato v. Lasprogato, 127 Conn. 510, 18 A.2d 353 (1941), is misplaced. That case involved a separate contract action to enforce the provisions of the separation agreement. Here, the relief sought was pursuant to § 46b-86 (a), not under a separate civil contract action.
The plaintiff would have us include “suspension” within the meaning of the word “alter.” Statutory construction does not permit such a leap. I would, therefore, reverse the judgment of the trial court and remand the matter for a new trial.

 General Statutes § 46b-86 (b) provides: “In an action for divorce, dissolution of marriage, legal separation or annulment brought by a husband or wife, in which a final judgment has been entered providing for 1he payment of periodic alimony by one party to the other, the Superior Court may, in its discretion and upon notice and hearing, modify such judgment and suspend, reduce or terminate the payment of periodic alimony upon a showing that the party receiving the periodic alimony is living with another person under circumstances which the court finds should result in the modification, suspension, reduction or termination of alimony because the living arrangements cause such a change of circumstances as to alter the financial needs of that party.”